Exhibit 77(o) Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING High Yield Bond Fund Fidelity National Inform 07/08/10 Bank of America Securities ING Capital LLC ING High Yield Bond Fund Linn Energy LLC / Fin Corp Co GTD 144A 09/08/10 Barclays Capital ING Bank NV ING High Yield Bond Fund Scientific Games Corp 09/08/10 Chase Securities ING Bank NV ING Intermediate Bond Fund Pride International Inc 08/03/10 Goldman Sachs ING Bank NV ING Intermediate Bond Fund Hess Corp 08/05/10 Goldman Sachs ING Financial Markets, LLC ING Intermediate Bond Fund DirecTV Holdings 08/10/10 Salomon Brothers ING Financial Markets, LLC
